212 Ga. 193 (1956)
91 S.E.2d 518
EVANS et al.
v.
ALLEN.
19215.
Supreme Court of Georgia.
Submitted January 10, 1956.
Decided February 14, 1956.
Freeman C. McClure, for plaintiffs in error.
Bobby Lee Cook, contra.
DUCKWORTH, Chief Justice.
1. The attempt by the order of the Superior Court of Walker County, dated December 6, 1954, to add to the judgment awarding custody of a minor child conditions or qualifying terms whereby the court retained jurisdiction  prohibiting the removal of the child beyond the jurisdiction of the court and providing that application might thereafter be made to the court for construction of the decree  was utterly void and of no effect. The judgment was final, exhausted the court's jurisdiction, and nothing said therein alters this legal status of that judgment. Burton v. Furcron, 207 Ga. 637 (63 S. E. 2d 650); Gibbs v. North 211 Ga. 231 (84 S. E. 2d 833).
2. Any attempt to change the custody of the child must be by petition to any court having jurisdiction. A petition which neither prays for process nor a change in the custody, but merely asks the court that rendered the decree to construe it, presents nothing for adjudication, and the court did not err in sustaining the general demurrer thereto.
Judgment affirmed. All the Justices concur.